Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 2018/062417 A1, hereinafter CHOI) in view of PARK et al. (US 2018/0062419 A1, hereinafter PARK).

    PNG
    media_image1.png
    656
    749
    media_image1.png
    Greyscale

As per claim 1, CHOI discloses a battery case (See Fig.3, Item#100, discloses a battery case) that is operable in a system having a first electronic device that supplies power (See 
PARK discloses an electronic device for wirelessly receiving power comprising a power converter that is configured to receive an input voltage associated with the power supplied by the first electronic device and that is configured to step up the input voltage to supply a corresponding stepped-up output voltage to the second electronic device (See Fig.4, Item#470 and Par.62, disclose a boost converter).
CHOI and PARK are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHOI with that of PARK by adding the step up converter for the benefit of increasing the input voltage to charge the battery of the second electronic device.

As per claim 2, CHOI and PARK disclose the battery case of claim 1 as discussed above, wherein the electronic device comprises a cellular telephone with a first connector (See CHOI, Fig.3, Item#10, discloses a cellular phone with a connector 12), wherein the battery case comprises a second connector configured to mate with the first connector (See CHOI, Fig.3, 

As per claim 3, CHOI and PARK disclose the battery case of claim 2 as discussed above wherein the first electronic device comprises a wireless power transmitter (See CHOI, Par.128, discloses a reception coil in the case to receive power from an outside charger, the outside charger implicitly includes a transmission coil), wherein the battery case comprise a coil (See Par.128-129, disclose the receiving coil can be a separate coil or the transmission coil can be used as a receiving coil) and a rectifier configured to receive wireless power from the wireless power transmitter and wherein the rectifier supplies the input voltage to the power converter (See CHOI, Fig.6, Item#135,  and Par.146, discloses a rectifier for converting external received power, PARK Fig.4, discloses the rectifier provides the output to a boost converter 470).

As per claim 4, CHOI and PARK disclose the battery case of claim 2 wherein the first electronic device comprises a power supply configured to receive alternating-current mains power and wherein the battery case has a third connector that is configured to mate with a fourth connector in the power supply (See CHOI, Par.125, discloses a separate charging port for electrically connecting the case to the external charger, the fact that the charger receives its power from an AC outlet is a well-known feature).

Claims 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI in view of LANDIS (US 2016/0099607 A1, hereinafter LANDIS).
As per claims 5, 8, 11-15 and 18, CHOI discloses a battery case (See Fig.3, Item#100, discloses a battery case) that is operable in a system having a first electronic device (See Par.128, discloses the battery can be charged wirelessly via a wireless source and received via a reception antenna) and a second electronic device (See Fig.3, Item#10, discloses a portable terminal), wherein the second electronic device is configured to draw a given amount of power (See Fig.3, Item#10, discloses a portable terminal which draws an predetermined amount of power according to the device ratings), comprising: a housing that removably attaches to the second electronic device (See Fig.3, Item#110, discloses a main body); circuitry having an input and an output (See Fig.6, Item#135, and Pars.124-125, disclose the case has an input to receive power from an external charger and an output to provide output to the portable electronic device 10); and a battery (See Figs.3 and 6, Item#120), however CHOI does not disclose wherein the circuitry is configured to use the output to supply the given amount of power to the second electronic device from the battery when the first electronic device is not providing power to the input and wherein the circuitry is configured to use the output to supply a first portion of the given amount of power to the second electronic device from the battery and to supply a second portion of the given amount of power to the electronic device from the first electronic device when the first electronic device is supplying the second portion of the given amount of power to the input.
LANDIS discloses an uninterrupted power supply wherein the circuitry is configured to use the output to supply the given amount of power to the second electronic device from the battery when the first electronic device is not providing power to the input (See Fig.1, Item#106 
CHOI and LANDIS are analogous art since they both deal with power sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHOI with that of LANDIS by adding the controller which monitors the primary power source and activates the secondary source when the primary source falls short for the benefit of ensuring proper charging of the load.

As per claim 6, CHOI and LANDIS disclose the battery case of claim 5 as discussed above, wherein the given amount of power is equal to a sum of the first and second portions (See LANDIS, Par.52, discloses “determine whether a power deficiency/shortage or a power surplus exists (block 406 and 408), and in response to determining that a power deficiency exists, sourcing power from the secondary power source (block 410)”, also see LANDIS, Par.53, 

As per claim 7, CHOI and LANDIS disclose  the battery case of claim 5 as discussed above, further comprising a coil that is configured to receive wireless power signals from the first electronic device (See CHOI, Par.128 and Fig.6, Item#142, disclose the case comprises a reception antenna or that the transmission coil can be used as a reception coil).

As per claims 9 and 19, CHOI and LANDIS disclose the battery case of claims 8 and 18 as discussed above, wherein the electronic device is a cellular telephone and wherein the housing is configured to receive the cellular telephone (See CHOI, Fig.3, Item#10, discloses a cellular phone).

As per claim 10, CHOI and LANDIS disclose the battery case of claim 9 as discussed above, wherein the battery has first and second battery cells coupled in series (See Fig.2, Item#252, discloses the battery comprises a plurality of cells connected in series; and also see Par.42 single battery or battery bank).

As per claims 16-17, CHOI and LANDIS disclose the battery case of claim 13 as discussed above, wherein the first electronic device has a first connector and the battery case has a second connector that mates with the first connector (See CHOI, Par.125, discloses the case 

	As per claim 20, CHOI and LANDIS disclose the battery case of claim 19 as discussed above, wherein the cellular telephone is configured to draw the additional power in response to activation of a voice-activated assistant on the cellular telephone and wherein the battery is at least partly used in supplying the additional power ( a voice activated command can be used to activate any function, such as display or web browser, which may cause the system to draw more power than provided by the main source and the power will therefore be supplemented by the battery of the case).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AHMED H OMAR/            Examiner, Art Unit 2859                                                                                                                                                                                            
/EDWARD TSO/            Primary Examiner, Art Unit 2859